UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2007 (May 10, 2007) PEOPLES BANCORP INC. (Exact name of Registrant as specified in its charter) Ohio 0-16772 31-0987416 (State or other jurisdiction (Commission File (I.R.S. Employer of incorporation) Number) Identification Number) 138 Putnam Street, PO Box 738 Marietta, Ohio 45750-0738 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (740) 373-3155 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 cfr 240.13E-4(c)) Index to Exhibits on Page 3 1 Explanatory Note This Current Report on Form 8-K/A is being filed solely to correct a minor grammatical error in the third paragraph of the news release included as Exhibit 99 to the Current Report on Form 8-K filed by Peoples Bancorp Inc. with the Securities and Exchange Commission on May 10, 2007.The corrected news release is attached hereto as Exhibit 99. Section 8 – Other Events Item 8.01 Other Events. On May 10, 2007 the Board of Directors of Peoples Bancorp Inc. declared a cash dividend. A copy of the news release is attached as Exhibit 99 to this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits a) Financial statements of businesses acquired No response required. b) Pro forma financial information No response required. c) Exhibits Exhibit Number Description 99 News Release issued by Peoples Bancorp Inc. on May 10, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP INC. Date: May 11, 2007 By: /s/ CAROL A. SCHNEEBERGER Carol A. Schneeberger Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description 99 News Release issued by Peoples Bancorp Inc. on May 10, 2007 3
